                          Case 20-10566-MFW                Doc 39         Filed 03/09/20      Page 1 of 5




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
                                                      1
         BLUESTEM BRANDS, INC., et al.,                               )     Case No. 20-10566 (MFW)
                                                                      )
                                    Debtors.                          )     (Joint Administration Requested)
                                                                      )

                                 NOTICE OF AGENDA FOR FIRST DAY HEARING

         Date and Time of Hearing: MARCH 10, 2020 AT 9:00 A.M. (ET)

         Location:         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                           DELAWARE, 824 N. MARKET STREET, 5th FLOOR, COURTROOM NO.
                           4, WILMINGTON, DELAWARE 19801

         PETITIONS AND RELATED PLEADINGS

         1.       Voluntary Chapter 11 Petitions
                  A.       Bluestem Brands, Inc. [20-10566]
                  B.       Haband Company LLC [20-10567]
                  C.       Orchard Brands Sales Agency, LLC [20-10568]
                  D.       Blair LLC [20-10569]
                  E.       Home Forever LLC [20-10570]
                  F.       Gold Violin LLC [20-10571]
                  G.       Norm Thompson Outfitters LLC [20-10572]
                  H.       Value Showcase LLC [20-10573]
                  I.       Northstar Holdings Inc. [20-10574]
                  J.       Bluestem Sales, Inc. [20-10575]
                  K.       Appleseed’s Holdings, Inc. [20-10576]
                  L.       Bluestem Enterprises, Inc. [20-10577]
                  M.       Bluestem Fulfillment, Inc. [20-10578]
                  N.       Orchard Brands International, Inc. [20-10579]
                  O.       Orchard Brands Corporation [20-10580]
                  P.       Draper’s & Damon’s LLC [20-10581]

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
              Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
              Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
              Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
              Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
              LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
              Debtors is 7075 Flying Cloud Drive, Eden Prairie, MN 55344.
25952005.1
                        Case 20-10566-MFW        Doc 39      Filed 03/09/20      Page 2 of 5




              Q.        Johnny Appleseed’s Inc. [20-10582]
              R.        WinterSilks, LLC [20-10583]

         2.   Declaration of Thomas L. Fairfield in Support of Chapter 11 Petitions and First Day
              Motions [D.I. 16]

         MATTERS GOING FORWARD

         3.   Debtors’ Motion for Entry of an Order (I) Directing the Joint Administration of Chapter
              11 Cases and (II) Granting Related Relief [D.I. 2]

              Status:      This matter will be going forward.

         4.   Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing
              Agent [D.I. 3]

              Status:      This matter will be going forward.

         5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Extending Time to File
              Schedules and Statements of Financial Affairs, (II) Authorizing the Debtors to File a
              Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for Each
              Debtor, (III) Authorizing the Debtors to File a Consolidated List of the Debtors’ Thirty
              Largest Unsecured Creditors, (IV) Authorizing the Debtors to Redact Certain Personally
              Identifiable Information, and (V) Granting Related Relief [D.I. 4]

              Status:      This matter will be going forward on an interim basis.

         6.   Debtors’ Motion for Interim and Final Orders (I) Determining Adequate Assurance of
              Payment for Future Utility Services, (II) Approving Adequate Assurance Procedures,
              (III) Prohibiting Utility Companies From Altering, Refusing or Discontinuing Service,
              and (IV) Granting Related Relief [D.I. 5]

              Status:      This matter will be going forward on an interim basis.

         7.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
              (A) Maintain and Renew Insurance and Surety Bond Programs and (B) Satisfy Certain
              Obligations Related Thereto and (II) Granting Related Relief [D.I. 6]

              Status:      This matter will be going forward on an interim basis.

         8.   Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Notification and
              Hearing Procedures for Certain Transfers of and Declarations of Worthlessness With
              Respect to Common Stock, and (II) Granting Related Relief [D.I. 7]

              Status:      This matter will going forward on an interim basis.




25952005.1
                                                        2
                         Case 20-10566-MFW        Doc 39     Filed 03/09/20    Page 3 of 5




         9.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
               Continue Performing Under Receivables Program, (II) Modifying the Automatic Stay,
               and (III) Granting Related Relief [SEALED D.I. 8; REDACTED D.I. 17]

               Related Document:

                  A.        Debtors’ Motion for Entry of an Order Authorizing the Debtors to (I) Redact
                            Certain Commercially Sensitive Information in Connection with the Debtors’
                            Receivables Motion and (II) Granting Related Relief [D.I. 9]

               Status:      This matter will be going forward on an interim basis.

         10.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, but not Directing
               the Debtors to Maintain and Administer Their Existing Customer Programs and Honor
               Certain Prepetition Obligations Related Thereto and (II) Granting Related Relief [D.I. 10]

               Status:      This matter will be going forward on an interim basis.

         11.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
               Certain Prepetition Claims of Critical Vendors and (II) Granting Related Relief [D.I. 11]

               Status:      This matter will be going forward on an interim basis.

         12.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
               (A) Satisfy Prepetition Employee Obligations, and (B) Continue Employee Programs,
               and (II) Granting Related Relief [D.I. 12]

               Status:      This matter will be going forward on an interim basis.

         13.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
               Certain Prepetition Claims of (A) Lien Claimants, (B) Foreign Vendors, and
               (C) 503(b)(9) Claimants and (II) Granting Related Relief [D.I. 13]

               Status:      This matter will be going forward on an interim basis.

         14.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, but not Directing,
               the Debtors to Continue to (A) Operate Their Existing Cash Management System, Bank
               Accounts, and Business Forms, and (B) Perform Intercompany Transactions,
               (II) Granting Administrative Expense Priority to the Postpetition Intercompany
               Transactions, (III) Authorizing the Debtors’ Banks to Honor All Related Payment
               Requests, (IV) Waiving the Investment Guidelines of Section 345(b) of the Bankruptcy
               Code, and (V) Granting Related Relief [D.I. 14]

               Status:      This matter will be going forward on an interim basis.

         15.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
               Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
               (III) Granting Liens and Providing Superpriority Administrative Expense Status,
25952005.1
                                                         3
                         Case 20-10566-MFW        Doc 39     Filed 03/09/20    Page 4 of 5




               (IV) Granting Adequate Protection to the Prepetition Term Loan Lenders, (V) Modifying
               the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
               [D.I. 15]

               Related Document:

                  A. Declaration of David E. Burns in Support of the Debtors’ Motion for Entry of
                     Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition
                     Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                     Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
                     Adequate Protection to the Prepetition Term Loan Lenders, (V) Modifying the
                     Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                     Relief [D.I. TBD]

               Status:      This matter will be going forward on an interim basis.

         16.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
               Certain Taxes and Fees and (II) Granting Related Relief [D.I. 37]

               Status:      This matter will be going forward on an interim basis.


         Dated: March 9, 2020                  /s/ Joseph M. Mulvihill
         Wilmington, Delaware                 M. Blake Cleary (DE Bar No. 3614)
                                              Jaime Luton Chapman (DE Bar No. 4936)
                                              Joseph M. Mulvihill (DE Bar No. 6061)
                                              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 571-6600
                                              Facsimile:     (302) 571-1253
                                              Email:         mbcleary@ycst.com
                                                             jchapman@ycst.com
                                                             jmulvihill@ycst.com

                                              -and-

                                              Edward O. Sassower, P.C. (pro hac vice admission pending)
                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone:    (212) 446-4800
                                              Facsimile:    (212) 446-4900

                                              -and-
25952005.1
                                                         4
             Case 20-10566-MFW   Doc 39    Filed 03/09/20   Page 5 of 5




                             Patrick J. Nash, P.C. (pro hac vice admission pending)
                             W. Benjamin Winger (pro hac vice admission pending)
                             KIRKLAND & ELLIS LLP
                             KIRKLAND & ELLIS INTERNATIONAL LLP
                             300 North LaSalle Street
                             Chicago, Illinois 60654
                             Telephone:     (312) 862-2000
                             Facsimile:     (312) 862-2200

                             Proposed Co-Counsel for the Debtors and Debtors in
                             Possession




25952005.1
                                       5
